Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  PRODUCT BY PROCESS CLAIM:

	“ The subject matter present is regarded as a product by process claim in which a product is introduced by the method in which it is made.  It is the general practice of this office to examine the final product described regardless of the method provided by the applicant.”

	The limitation in claim 2 to “ extrusion molded….molded by extrusion…die-molded…molded using an openable die…” is a product by process limitation.  The limitation is treated per the office policy above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Adachi et al (2016/0280054).
Adachi et al shows figure 4 shows an automobile door sealing structure comprising: a glass run (54) mounted to a window frame defining a window opening of an automobile door to provide a seal between the window frame and a window 
Per claims 2-6, Adachi et al further shows the center portion of the upper glass run portion in the front-rear direction is an extrusion-molded portion molded by extrusion (Product by process limitation), and a portion of the upper glass run portion, located closer to an end in the front-rear direction than the extrusion-molded (Product by process limitation) portion is, is a die-molded(Product by process limitation) portion molded using an openable die(Product by process limitation), and the gradually varying portion is provided in the die-molded(Product by process limitation) portion, wherein the gradually varying portion of the door panel sealing lip is tapered toward a lower end of the gradually varying portion, wherein a start point of the gradually varying portion is a cutout or a notch formed upward from a lower end of the door panel sealing lip, wherein the gradually varying portion is disposed so as to contact a vertical surface forming the step part in the upper frame portion from an interior of the cabin, wherein the gradually varying portion is sandwiched between the vertical surface and the outer sealing lip in a thickness direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different automobile door sealing structure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

6/5/2021